Case 3:20-cr-00448-IM Document16 Filed 10/26/20 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS
v. OF RELEASE
Adrian Ruben De Los Rios Case Number: 3:20CR00448

IT IS ORDERED that the release of the defendant is subject to the following conditions:

qd) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § 14135a.

(3) The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
address and telephone number.

(4) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.

The defendant shall next appear as directed by U.S. District Court.
Additional Conditions of Release

IT IS FURTHER ORDERED that the defendant be released provided that the defendant:

e Report as directed by the U.S. Pretrial Services Office.

¢ Find and maintain gainful part-time employment, approved schooling or a part-time combination of both, as directed and
approved by Pretrial Services.

¢ Do not change place of residence without the prior approval of U.S. Pretrial Services.

* Travel is limited to Minnesota and Oregon for court related purposes, unless prior approval is obtained from U.S. Pretrial
Services.

¢ Do not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. Section 802, unless
prescribed by a licensed medical practitioner. This provision does not permit the use or possession of medical marijuana
even with a physician's written certification. The defendant is prohibited from using or possessing any synthetic intoxicating
substance, including but not limited to "Spice", "K-2" and other forms of synthetic marijuana

¢ Do not use, possess, or consume alcohol.

¢ The defendant shall submit to testing for a prohibited substance if required by the pretrial services office or supervising
officer. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing. The defendant must not obstruct,
attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.

¢ Participate in drug/alcohol assessment and undergo counseling as directed by U.S. Pretrial Services.

e Participate in a mental health evaluation and counseling at the direction of U.S. Pretrial Services. The defendant is also to take
all medications as prescribed. The defendant shall participate in medication monitoring if directed by Pretrial Services.

* Neither own, possess, nor control any firearm (or any weapon) including bear spray, lasers, or slingshots.

Advice of Penalties and Sanctions
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be in
addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to
intimidate a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by up to ten
years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim or informant, or to retaliate against a witness, victim or informant, or

Il

 

 

 
Case 3:20-cr-00448-IM Document16 Filed 10/26/20 Page 2 of 3

to threaten or attempt to do so.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may
be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than
$250,000 or imprisoned for no more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not more than
$250,000 or imprisoned for no more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.

Mol A —

Signature of Defendant

SL. Ry] MW SF )oe

City, State & Zip

Special Needs Finding:

Based upon the above conditions, including the conditions relating to:
xX Alcohol detection

Drug detection

O Computer monitoring

The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal

The defendant is ORDERED released after processing.
O The defendant is ORDERED temporarily released.

O The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be
produced before the duty Magistrate Judge on at

: October 21, 2020 .
Date: October 21,2020 Gols Gn fx

 

Signature of Judicial Officer

Youlee Yim You
U.S. Magistrate Judge

Name and Title of Judicial Officer

ce: Defendant
US Attorney
Case 3:20-cr-00448-IM Document16 Filed 10/26/20 Page 3of 3

US Marshal
Pretrial Services
